IN THE SUPREME COURT OF IOWA

                           No. 15 / 07–1388

                        Filed February 15, 2008


IN THE INTEREST OF S.L.P. and J.A.P.,

      Minor Children,

H.L.P., Mother,

      Appellant,

M.J.P., Father,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Johnson County,

Marsha M. Beckelman, Judge.



      State seeks further review of court of appeals decision reversing

juvenile court order terminating parental rights. DECISION OF COURT
OF   APPEALS        VACATED;   JUDGMENT       OF   DISTRICT     COURT

AFFIRMED.



      Natalie H. Cronk of Law Office of Natalie H. Cronk, Iowa City, for

appellant mother.

      Jacob R. Koller of Simmons Perrine PLC, Cedar Rapids, for

appellant father.
                                2

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd,

Assistant Attorney General, and Kristin Parks, Assistant County

Attorney, for appellee.
                                     3

PER CURIAM.

      The State has asked this court to review the decision of the court

of appeals reversing the juvenile court’s judgment terminating the rights

of a mother and father to their two daughters.        The appeal turns on

whether the State has shown by clear and convincing evidence that the

children cannot be returned to the home.         See Iowa Code §§ 232.102,

.116(1)(f)(4), .116(1)(h)(4) (2007). We vacate the court of appeals decision

and affirm the judgment of the district court.

      Recognizing that the parents “have been largely compliant and

cooperative with services provided,” the juvenile court nonetheless

terminated the parents’ parental rights because it concluded it was “not

clear from the evidence that [the parents] will be able to provide a

suitable family environment for their daughters in the future on an

ongoing basis.” The juvenile court was specifically concerned that the

parents would not “adequately protect their children from further abuse.”

      On appeal, the court of appeals, with one judge dissenting,

concluded “[t]he State [had] failed to show by clear and convincing

evidence that the children cannot be returned home or that the problems

that led to their removal have not been corrected.” The court of appeals

acknowledged the older daughter, S.L.P., “has some problems,” but

concluded “[t]here was no evidence that S.L.P. cannot or will not receive
such help in her parents’ care.”

      The record establishes that in addition to witnessing several

incidents of domestic violence between her parents, S.L.P. was sexually

abused while in her parents’ care. Although the source of that abuse

and the extent to which her parents were aware of it remains unclear, it

is not subject to serious dispute that S.L.P. experienced significant

trauma in her biological family and further psychological damage from
                                     4

being required by her parents to keep these traumas secret. Because of

S.L.P.’s extreme sexualized behaviors after removal from her parents,

S.L.P. and her younger sister are in treatment level foster care. Clearly,

S.L.P. remains in need of therapy, and it is critical to her future well-

being that she be protected from any further trauma. We agree with the

trial court’s observation that “[s]he is vulnerable to future psychological

problems which will be more severe if she is exposed to any further

violence or abuse.”

      Although the parents have completed drug treatment, maintained

a clean and safe home, obtained consistent employment, attended

marital and individual counseling, and attended all visitations, they have

not completely acknowledged the abuse and violence to which their

daughter was subjected. The father continues to minimize the dangers

to his children of being unsupervised while in his care, and the mother’s

personality is such that she is easily influenced by her husband.

Moreover, a psychological report stated that the mother’s “borderline

impaired cognitive abilities may make it difficult for her to understand

the impact of her behaviors on her children” and her “low intellectual

abilities and dependence may impair her ability to protect herself and her

children from abusive behaviors if they occur in the future.”

      Neither parent appreciates the necessity of aggressively protecting
their children from harm, even though S.L.P.’s future well-being depends

on exactly that. In the absence of this critical insight, S.L.P.’s younger

sister is at risk to experience the same type of abuse and trauma

sustained by S.L.P..    Consequently, notwithstanding the progress the

parents have made in other areas, without an understanding of the

importance of protecting their daughters from further trauma, they are

not in a position to resume care of their children.
                                     5

      We agree with the district court that the State has met its burden

to prove by clear and convincing evidence that the children cannot be

returned to their parents’ care, and that the parents’ rights should be

terminated.   Accordingly, we vacate the court of appeals decision and

affirm the judgment of the district court.

      DECISION OF COURT OF APPEALS VACATED; JUDGMENT OF

DISTRICT COURT AFFIRMED.

      This opinion shall not be published.